Citation Nr: 0532281	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  02-17 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) from the initial grant 
of service connection.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1968 to August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which established service connection 
for PTSD and assigned a 50 percent rating effective from 
March 27, 2002.  In a November 2003 rating decision the RO 
found clear and unmistakable error in the prior rating 
decision and assigned an effective date from March 21, 2002.  
The Board, in pertinent part, remanded the issue on appeal 
for additional development in November 2004.

In correspondence dated in October 2005 the veteran's 
representative raised the issue of entitlement to a total 
disability rating based upon individual unemployability.  
This matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.

2.  The veteran's service-connected PTSD is manifested by 
occupational and social impairment due to symptoms of chronic 
sleep impairment, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  


CONCLUSION OF LAW

A rating in excess of 50 percent for PTSD is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was adequately notified of the VCAA duties to 
assist including by correspondence dated in May 2002.  All 
identified and authorized evidence relevant to the issue on 
appeal has been requested or obtained.  Although records show 
the veteran is receiving Social Security Administration (SSA) 
disability benefits, there is no indication that any existing 
evidence associated with that claim may be pertinent to the 
present appeal.  Further attempts to obtain additional 
evidence would be futile.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

Factual Background

Service records show the veteran's primary military specialty 
was light weapons infantryman and that he served in the 
Republic of Vietnam from March 1969 to February 1970.  His 
awards during service include the Combat Infantryman Badge 
and the Army Commendation Medal.  

VA medical records include a March 2002 initial psychiatric 
treatment examination which provided Axis I diagnoses of 
cannabis dependence, adjustment disorder with depressed mood, 
and nicotine dependence.  It was noted the veteran reported 
his chief complaint was that he got caught on a urine screen 
at work.  He also reported having been depressed for two 
years.  Outpatient treatment notes dated in June 2002 show 
the veteran stated he had difficulty describing his feelings, 
but that he thought of Vietnam constantly every day.  He 
stated he had startle response and that events triggered his 
thoughts even more.  The examiner noted it was unclear if he 
experienced nightmares or flashbacks.  On mental status 
examination the veteran was alert, but had some difficulty 
expressing himself with long pauses.  His mood and affect 
were only slightly anxious.  There was no evidence of 
psychosis or suicidal or homicidal ideation.  His sleep was 
improved and his appetite was good.  His cognition was intact 
and his insight and judgment were fair.  The diagnoses 
included major depressive disorder with anxious features and 
rule out PTSD.  A July 2002 report included Axis I diagnoses 
of chronic PTSD and panic disorder due to a medical condition 
contingent upon negative test results for cancerous 
malignancy in the lung/chronic obstructive pulmonary disease.

VA examination in May 2003 revealed the veteran was alert, 
coherent, relevant, and cooperative.  The veteran related 
that he had been employed by the local "Parks" department 
for 28 years.  His hobbies included bowling and playing in a 
golf league.  He ate out at restaurants about twice a month, 
and he and his wife vacationed yearly.  He attend family 
celebrations and was in frequent contact with his children.  
Objectively, his speech was normal in rate, volume, and 
pitch, except when answering questions about his 
psychological symptoms with responses that were delayed and 
interspersed with long pauses.  There were no irrelevant, 
illogical, or obscure speech patterns.  There was no evidence 
of a thought disorder or psychosis.  He denied experiencing 
delusions or hallucinations.  He displayed a full range of 
affect, but his overall mood was moderately depressed.  There 
were indications of a moderate level of social anxiety.  It 
was noted he was able to maintain his personal hygiene and 
other basic activities of daily living.  He was oriented in 
all three spheres.  The psychologist noted the veteran 
clearly met part of the criterion for a diagnosis of PTSD due 
to difficulty staying asleep, a history of irritability, and 
an exaggerated startle response.  A global assessment of 
functioning (GAF) score of 58 was provided.

VA treatment notes dated in August 2003 show the veteran 
reported he lacked energy and motivation and that he had 
missed a few days of work because he did not want to get out 
of bed.  He stated he did not enjoy going to work because of 
his physical limitations and changes at the workplace.  On 
mental status examination he was alert and oriented with good 
hygiene.  His speech was normal in rate and coherent.  There 
were no psychotic symptoms and his affect was full range.  
His mood was mildly depressed and he denied suicidal or 
homicidal ideation.  The diagnoses included PTSD and 
depressive symptoms with mild improvement on Paxil.

An October 2003 report noted the veteran reported he 
continued to have depressed mood and significant dyspnea even 
at rest.  He stated his pulmonologist had recommended medical 
retirement due to disability.  Mental status examination 
revealed the veteran was alert, oriented, casually dressed, 
kempt, calm, and cooperative.  He was dyspneic even at rest 
and had to catch his breath every so often.  His psychomotor 
activity and speech were within normal limits.  His mood was 
depressed and his affect was congruent with his mood and was 
normal in range and reactivity.  His thought processes were 
linear and organized.  His thought content revealed low grade 
depressive symptoms, but no psychotic symptoms.  There was no 
evidence of suicidal or homicidal ideation, intent, or plan.  
His judgment and insight were preserved.  His cognition 
appeared clinically to be within normal limits.  The Axis I 
diagnoses included depressive disorder and PTSD.  The 
examiner noted acute stressors included worsening emphysema 
and medical retirement after 30 years and that chronic 
stressors included trauma, chronic symptoms, and a chronic 
progressive disabling medical condition.  A GAF score of 54 
was provided.

A November 2003 report noted the veteran complained of 
symptoms suggestive of delirium after having a flu shot.  The 
examiner stated that the veteran had been requested to taper 
his psychotropic medication and that this led to some 
improvement but that his sensorium seemed to be waxing and 
waning.  On mental status examination he appeared to be 
mildly disheveled and was short of breath.  He was casually 
dressed, calm, and cooperative.  His psychomotor activity was 
mildly agitated and his speech was within normal limits.  
When asked about his mood he stated he was having a difficult 
time.  His affect was anxious, dysphoric, and congruent with 
his stated mood with reduced range and reactivity.  His 
thought processes were intermittently coherent and 
disordered.  His thought content revealed some confusion, 
anxiety, and irritability.  There were some possible 
illusions or visual hallucinations.  There was no evidence of 
suicidal or homicidal ideation, intent, or plan.  His 
judgment and insight were partial.  He was oriented better to 
person and place than to time.  The Axis I diagnoses included 
delirium, depressive disorder, and PTSD.  A GAF score of 48 
was provided.  Subsequent treatment reports noted the 
veteran's mental status changes were most likely secondary to 
hypoxemia and hyponatremia due to his chronic obstructive 
pulmonary disease and lung disease.

A February 2004 report noted mental status examination 
revealed the veteran was alert and oriented with some 
dyspnea.  He was casually dressed, calm, and cooperative.  
His psychomotor activity and speech were within normal 
limits.  His mood was okay and his affect was dysphoric, 
mildly anxious, and congruent with his stated mood.  Range 
and reactivity were mildly constricted, but present.  His 
thought processes were linear without evidence of a thought 
disorder.  There were no psychotic symptoms and no evidence 
of suicidal or homicidal ideation, intent, or plan.  His 
judgment and insight were better.  The diagnoses included 
PTSD and depressive disorder.  The examiner noted an acute 
stressor of financial problems and chronic stressors of PTSD, 
poor coping skills, limited social support, and chronic 
progressive disabling chronic obstructive pulmonary disease.  
A GAF score of 54 was provided.  Similar findings were noted 
in subsequent treatment reports.

A February 2005 VA examination report noted the veteran's 
claims file had been reviewed in detail and that the focus of 
the report was on information since his last evaluation and 
on the degree of disability due to his service-connected 
PTSD.  The veteran reported he was presently living with his 
spouse of 29 years and their two children.  He noted he had 
been forced to retire from his position as a municipal 
maintenance employee due to his increasing emphysema.  He 
stated he was unable to engage in many activities because of 
his breathing problems and chronic need for oxygen.  He 
reported symptoms including significant problems with sleep 
and nightmares related to Vietnam combat experiences.  He 
stated that he had some flashbacks during the day with 
certain triggers, that he isolated himself much of the time 
and found it difficult to get close or trust others, and that 
he enjoyed few activities and did not see much sense of the 
future.  

He reported he was able to go out socially with his family at 
times and had some close relationships within his family.  He 
stated he was hypervigilant and startled quite easily when 
out in public.  He reported he spent most of his time in his 
basement which he referred to as his "bunker."  It was 
noted he had transient visual hallucinations in the past 
related to his breathing problems, but that he denied any 
paranoid delusions.  Mental status examination revealed the 
veteran was casually dressed and carried a portable oxygen 
tank.  His speech was of normal form and rate.  He was able 
to smile some and showed a full affect.  He reported a 
chronically anxious mood.  There were no current 
hallucinations or delusions, thought disorders, or suicidal 
intent or plan.  His cognition was grossly intact and his 
insight was good.  The diagnoses included combat-related 
PTSD.  A GAF score of 55 was provided which the examiner 
stated reflected moderate psychosocial dysfunction due to 
PTSD symptoms.  

It was noted that the provided GAF score was consistent with 
prior examination findings and that the veteran's current 
PTSD symptoms caused occupational and social impairment with 
reduced functioning due to anxiety attacks, problems with 
motivation and mood, difficulty establishing relationships 
outside the family, conflicts outside the family, and an 
overall moderate degree of psychosocial dysfunction.  The 
examiner noted, in essence, that there was insufficient 
evidence of symptoms severe enough to meet the provided VA 
criteria for a 70 percent disability rating as the veteran 
was able to have some psychosocial relationships at that 
time.  His inability to work was noted to be mainly due to 
his physical disability.

In an October 2005 brief in support of the appeal the 
veteran's representative reiterated the veteran's claim and 
asserted that he was unemployable due to his PTSD.  The Board 
was asked to consider on a hypothetical basis that if the 
veteran were in good physical health whether his psychiatric 
disabilities imposed a significant level of dysfunction that 
would preclude gainful employment.  

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claim for a higher rating when placed 
in appellate status by disagreement with the original or 
initial rating award (service connection having been allowed, 
but not yet ultimately resolved), remains an "original 
claim" and is not a new claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations may be assigned for separate 
periods of time if such distinct periods are shown by the 
competent evidence of record during the pendency of the 
appeal, a practice known as "staged" ratings.  Id. at 126.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2005).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2005).

The Rating Schedule for mental disorder provides a 10 percent 
rating with evidence of occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or symptoms controlled 
by continuous medication.  A 30 percent rating requires 
evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating requires evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted with a total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2005).  

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  GAF scores 
ranging between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  The 
nomenclature employed in the schedule is based upon the DSM-
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.  

Based on the evidence of record, the Board finds the 
veteran's service-connected PTSD is manifested by 
occupational and social impairment due to symptoms of chronic 
sleep impairment, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  The February 2005 examiner's opinion 
is shown to have been based upon a thorough examination of 
the veteran and review of the evidence of record and is 
considered to be persuasive.  It is significant to note that 
the examiner found the veteran's level of dysfunction due 
solely to PTSD to be moderate and noted that this opinion was 
consistent with the other examination findings of record.  

Although it has been asserted that the veteran's service-
connected psychiatric disability itself imposed a significant 
level of dysfunction that would preclude gainful employment, 
the Board finds the available evidence demonstrates his 
occupational impairment due to PTSD is no more than moderate.  
The evidence clearly shows his inability to work is mainly 
due to his physical disability and the February 2005 examiner 
in considering the criteria for a higher rating apparently 
excluded the possibility of a total occupational impairment 
due solely to his PTSD.  

There is no probative evidence of an occupational and social 
impairment with reduced reliability and productivity, 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, or total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  Therefore, the 
Board finds entitlement to a rating in excess of 50 percent 
rating is not warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Board finds the February 2005 VA 
examiner's opinion as to the level of functioning due to this 
disability is persuasive.  Therefore, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, was not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.




ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


